 

Exhibit 10.1

 

HURCO COMPANIES, INC.

FISCAL 2015 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

A.           General

 

The Fiscal 2015 Short-Term Incentive Compensation Plan (the “Plan”) of Hurco
Companies, Inc. (the “Company”) is administered by the Compensation Committee of
the Board of Directors of the Company. The Compensation Committee has the
authority to interpret and administer all provisions and to make any rules and
regulations or take any action it deems necessary with respect to the Plan.

 

Any payment of short-term incentive compensation for fiscal 2015 to a
participant will be paid in cash, less applicable tax withholding, as determined
by the Compensation Committee no later than January 31, 2016.

 

B.           Participation

 

The executive officers of the Company listed in the table below have been
granted an award under the Plan. Any participant whose employment terminates
during fiscal 2015 for any reason other than death, disability or retirement
will have forfeited all rights and interests in and to any short-term
compensation that may have accrued or been earned while the participant was
actively employed. If a participant’s employment with the Company terminates
during fiscal 2015 due to death, disability or retirement, the Compensation
Committee may, in its sole discretion, approve the payment of a pro-rated
portion of the amount payable under the Plan to such participant. For purposes
of the Plan, the term “disability” means the total and permanent disability of
the participant as determined by the Compensation Committee pursuant to
section 22(e)(3) of the Internal Revenue Code of 1986, as amended, and the term
“retirement” means termination of the participant’s employment with the Company
after the participant’s 65th birthday or such other age as set forth in the
Company’s retirement policy as in effect from time to time.

 

C.           Performance Metrics and Percentage Payout Levels

 

 

Compensation under the Plan will be based upon the achievement of the
performance metrics and relative weightings set forth below:

 

Name  Performance Metric  Weighting  Michael Doar  Operating Income Margin  70%
   Strategic Objectives   30%           Gregory S. Volovic  Operating Income
Margin   70%    Strategic Objectives   30%           John P. Donlon  Operating
Income Margin   50%    Strategic Objectives   50%           Sonja K. McClelland 
Operating Income Margin   70%    Strategic Objectives   30%

  

 

 

 

“Operating Income Margin” is defined as the operating income of the Company on a
consolidated basis divided by the sales and service fees of the Company on a
consolidated basis, each as reported in the Company’s audited financial
statements for the fiscal year ending October 31, 2015. The Compensation
Committee will establish the performance goals related to Operating Income
Margin and the percentage payout levels (the “Percentage Payout Levels”) that
will be associated with the attainment of those performance goals. The
Percentage Payout Levels for Operating Income Margin will range from 50%
(threshold) to 100% (Target Amount (as defined below)) to 200% (maximum), with
amounts interpolated between the stated performance levels. The performance
goals and Percentage Payout Levels related to Operating Income Margin will be
established by the Compensation Committee and communicated to the participants
at a time when the outcome with respect to the relevant performance under those
performance goals is substantially uncertain.

 

The Compensation Committee will establish and communicate to each of the
participants his or her Strategic Objective(s) and the associated Percentage
Payout Level(s) at a time when the outcome with respect to the achievement of
the Strategic Objectives is substantially uncertain. The aggregate Percentage
Payout Level for the 2015 Strategic Objectives for each participant may range
from 50% to 200% of the Target Amount.

 

D.           Determination of Attainment



Following the end of fiscal year 2015, the Compensation Committee will determine
the degree to which the Operating Income Margin goals were attained and the
overall achievement by each participant of the applicable 2015 Strategic
Objectives, and the resulting Percentage Payout Level relative to the Target
Amount for each metric.

 

The weightings applicable to each of Operating Income Margin and the 2015
Strategic Objectives set forth above shall be applied to the Percentage Payout
Level for each metric by participant as determined by the Compensation
Committee, resulting in a weighted-average Percentage Payout Level
(“Weighted-Average Percentage Payout Level”) relative to the Target Amount for
each officer. If Operating Income Margin is zero or a negative number, then no
amounts will be paid under the Plan, even if all or a portion of the performance
goals under the 2015 Strategic Objectives were attained.

 

E.           Target Amount

 

The Weighted-Average Percentage Payout Level applicable to each participant will
be multiplied by his or her “Target Amount,” which shall be determined by
multiplying the base salary of the applicable participant paid during fiscal
2015 by the target percentage set forth below:

 

Name  Target Percentage of
2015 Base Salary  Michael Doar   85% Gregory S. Volovic   75% John P. Donlon 
 40% Sonja K. McClelland   50%

 

The Committee retains the discretion to adjust downward, but not upward, the
amount of compensation that would otherwise be payable under the Plan.

 

 

